Citation Nr: 1608824	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to November 1945.  The Veteran died in January 1977  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

This matter was previously before the Board in November 2012 when the Board remanded it further development.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 1977; the death certificate lists bronchopneumonia, due to, or as a consequence of urinary tract infection and brain stem stroke as the cause of the Veteran's death.  Another significant condition contributing but not related to the above causes was right side hemichorea. 

2.  At the time of the Veteran's death, service connection had not been established for any disability.  

3.  The Veteran died more than 30 years after separation from service; his bronchopneumonia, urinary tract infection, brain stem stroke, and right side hemichorea were diagnosed more than 30years after separation from service. 

4.  The most probative evidence of record is against a finding that the Veteran had syphilis, to include tertiary syphilis, at the time of his death.

5.  The most probative competent evidence of record is against a finding that the Veteran had a service-connected disability which was either the principal or a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in December 2008 and December 2012.

VA has a duty to assist the appellant in the development of the claim.  The claims file includes the Veteran's service treatment records (STRs), post service clinical records and opinions, written articles, and several lay statements.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain.  The appellant contends that in 1976, she gave private medical records to VA and that those records, as well as VA treatment records from November 1976 to January 1977, may be in VA's possession.  No such private records are associated with the claims file.  VA records from 1976 and 1977 are associated with the claims file  Although they are a small amount of records, they do include a thorough summary of the Veteran's care in the VA hospital from November 1976 until his death in January 1977, to include laboratory test results, in a lengthy and detailed VA Form 10-1000.  Thus, the Board finds that a remand to attempt to obtain additional records, if any, which would duplicate the findings in the VA Form 10-1000, is unnecessary. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate VA opinion is of record.  The claims file includes two VA opinions which include consideration of the Veteran's STRs, post service records, and the private opinions submitted by the appellant.  As is discussed in more detail below, adequate rationales were provided in the VA reports.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The Veteran was not service connected for any disability at the time of his death.  The Veteran died in January 1977, more than 30 years after separation from service.  

The Veteran's death certificate lists his immediate cause of death as bronchopneumonia, due to, or as a consequence of urinary tract infection and brain stem stroke.  Another significant condition contributing but not related to the above causes was right side hemichorea. 

The appellant contends that the Veteran died due to a urinary tract infection from syphilis which he had acquired in service, and/or that his death was due to the consequences of tertiary syphilis.  The Board finds, as discussed below, that service connection for the cause of the Veteran's death is not warranted.

The Veteran had primary syphilis in service; however, the Board finds that the most probative evidence is against a finding that the Veteran had syphilis, to include tertiary syphilis, at the time of his death, or that his urinary tract infection in 1977 was due to, or aggravated by, his syphilis in service. 

The Veteran's STRs reflect that the Veteran had the onset of urethral discharge on January 4, 1963.  He was admitted to the hospital on January 9, 1943 and diagnosed with primary syphilis.  He was treated with a five day course of sulfathiazole and antibiotic therapy.  (The Board notes that the VA examiner, the RO, and the appellant's accredited representative have all stated that the Veteran was treated with penicillin in service.  The Board is unsure of the nature of the antibiotic with which the Veteran was treated and does not find, at this time, that he was treated with penicillin.  Regardless, the VA opinion discussed below is still adequate as the rationale is based on the 1976 laboratory results.)  

After treatment and at the time of the Veteran's discharge from the hospital in January 1943, no treponema pallidum were found upon examination.  (Treponema pallidum is the bacterium that causes syphilis and had been found upon admission prior to treatment in January 1943.)  A January 28, 1943 STR reflects that the Veteran was discharged from the hospital to duty.  The Veteran separated from service in November 1945 without any STRs noting additional findings of, or treatment for, syphilis.  The Veteran's November 1945 report of physical examination for discharge purposes reflects that he had a negative Kahn test and had no venereal diseases.  His blood for serology was "negative."

There are no clinical records post service, while the Veteran was alive, which reflect that the Veteran had syphilis after 1943.

The appellant has stated that she married the Veteran in January 1955 and after approximately a month after their marriage, he began to show signs that "something wasn't right."  She described him as being abusive and angry, and stated that he would cry and drink.  She further stated that "later on in the years his body began to hurt him real bad" and his medicine would make him act even more "crazy."  She stated that she was unaware that he had syphilis when she married him in 1955.  She contends that prior to his stoke in 1976, the Veteran had been undergoing ongoing treatment for his syphilis by his family physicians.  She further contends that she herself had to be treated for syphilis because it was in the Veteran's "bloodstream and it could cause [her] children to be blind."  She further stated that the Veteran would "foam out the mouth because of his illness."

The appellant has not submitted any clinical record which reflects the Veteran's treatment for syphilis after 1943.  While the appellant alleges that her husband was treated for decades prior to his death, and that she gave the Veteran's private treatment records to the VA clinicians in 1976 when her husband was admitted to the hospital, the VA records do not reflect a diagnosis of syphilis.  Moreover, the appellant has not provided any records which reflect that she was treated for syphilis due to her husband's alleged syphilis despite her assertion that she had to be treated when she was pregnant on several occasions.  (She would not have reasonably given her records to VA for her husband's treatment.)

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible) 

In addition, the Board notes that the evidence does not suggest that a person who has been treated and cured of syphilis cannot again become infected through another sexual contact with an infected person.  Thus, it is entirely possible that the Veteran was treated and cured in service, and he was subsequently re-infected, post service, by further contact.  (The appellant did not marry the Veteran until approximately a decade after he separated from service.)  

Most importantly, the probative record contemporaneous to the Veteran's hospitalization and death in 1977 reflects that the Veteran did not have syphilis at the time of his death in 1977.

The claims file includes a VA Form 10-1000 which reflects a hospitalization for 75 days with an admission date in November 1976 until the Veteran's death in January 1977.  It reflects that the Veteran had a long history of episodes of drinking problems and had been doing well until about one week prior to admission when he fell forward because he could not stand up.  He had shaking spells on the right arm and leg.  At that time, he had a headache on the back of the neck, vertigo, and difficulty speaking.  

Upon examination, the Veteran's RPR (rapid plasma reagin) was nonreactive.  His CBC (complete blood count) with differential count was normal.  Culture of cerebrospinal fluid was negative.  Based on evaluation, he was diagnosed with having had a stroke.  During hospitalization, the Veteran suffered another stroke with resultant quadriparesis and he became bedridden.  After approximately 70 days of hospitalization, the Veteran developed additional problems and an x-ray showed bronchopneumonia and CBC of 21, 000 WBC (white blood cells).  The Veteran eventually went into respiratory distress and died.

The VA medical records are entirely negative for a finding that the Veteran had syphilis, to include tertiary syphilis.  The Board finds it notable that the Veteran was hospitalized for 75 days and had several tests performed.  Therefore, it is entirely reasonable that if the Veteran had syphilis, it would have been diagnosed at some point during those 75 days, and that such would be noted on the VA Form 10-1000.  In this regard, the Board notes that the VA Form 10-1000 reflects that the Veteran had a brain stem stroke, hemichorea, right side secondary to brain stem stroke, plantar callositas bilaterally, urinary tract infection, bronchopneumonia, chronic periodontitis, and partial absence of teeth.  

The Board acknowledges that tertiary stage syphilis begins when secondary symptoms disappear and affects the body internally.  However, the VA record reflects that the Veteran's RPR test results were negative, which is an indication that he did not have syphilis.  In addition, his white blood cell count was normal.  There is no evidence of record which supports a finding that the Veteran would have a normal white blood cell count if he had neurosyphilis.  In addition, the cerebrospinal fluid was negative.  In essence, when he was admitted to the hospital in 1976, he was examined for diseases and/or infections and he was not found to have syphilis.  

The claims file includes a September 2010 opinion from Dr. S.T. Rice who stated as follows:

The [Veteran] had contacted syphilis while in the Army during World War II.  He subsequently died after a prolonged period with strokes, quadriplegia, pneumonia and subsequently respiratory distress.  It was noted that he had personality changes following the discharge from the Army and he was treated with an experimental therapy for early syphilis at the time therapy for syphilis was extremely limited.  The evaluation for tertiary syphilis was missed numerous times and the Army was under attack because of several studies that were proposed for tertiary syphilis.  There is no evidence of any CT scans to substantiate neural syphilis or syphilis effecting the small or large vessels.   . . . .  I truly believe that many of the symptoms, which are illustrated in his history, are related to the syphilis, affecting his brain, his blood vessels and other organs throughout the body. 

In August 2014 correspondence, Dr. Rice stated that he read the Veteran's military records and the records reflect that the Veteran's treatment may not have been sufficient strength or may have been ineffective due to an allergy to the drug used.  Dr. Rice did not provide a rationale for this and did not discuss how the treatment, was insufficient, especially in light of the fact that the Veteran had treponema pallidum noted on admission to the hospital in 1942 but no treponema pallidum noted after treatment and upon discharge.  Dr. Rice also stated that the treatment may have been ineffective due to an allergy to the drug used, but the clinical evidence does not reflect that the Veteran demonstrated an allergic reaction to sulfathiazole or another antibiotic used to treat syphilis in service. 

Dr. Rice reported that he was told that the Veteran was continuously treated by Drs. Ward and Martin for syphilis and that he [Dr. Rice] can "only surmise that the treatment was a failure."  Dr. Rice did not actually look at any records from Drs. Ward and Martin because he stated that he failed to obtain them after multiple attempts.  Thus, his contention that the Veteran was treated and the treatment failed is based on lay statements, and not supported by actual laboratory findings.  

Dr. Rice stated, as follows:

How [VA] could state that they performed multiple tests and examinations and could find nothing wrong with [the Veteran], and then state on his death certificate that he died 2 months later, never leaving the hospital, from the same symptoms and disabilities is ludicrous at best.

The Board disagrees with Dr. Rice's interpretation of the record.  The record reflects that VA clinicians performed multiple tests and examinations and found that the Veteran had had a stroke prior to admission; the Board finds that this is not synonymous with having "nothing wrong".  In addition, the Veteran did not die two months after admission from the same symptoms and disabilities with which he arrived at the hospital.  As noted in the VA records, while hospitalized, he had a second stroke, developed quadriparesis as a result of the second stroke, became bedridden, developed a urinary tract infection, and went into respiratory distress. 

Dr. Rice submitted another statement, which was undated, in which he stated that "correct dosages of penicillin were not always administered in the early days of WWII in the military as well as the civilian population."  However, he fails to discuss that the Veteran was treated with a five day course of sulfathiazole and antibiotic therapy in service.  Dr. Rice states that "a small percentage of individuals were allergic or unresponsive to the [penicillin] treatment" but provides no evidence, as noted above, that the Veteran had any allergy to his treatment or some reason why he would have been unresponsive to the treatment.  

Dr. Rice also stated that those "who had neurosyphilis often showed false positives or absences of the Treponema pallidum in their bloodwork.  . . ."  Dr. Rice asserted that there were inconsistencies in the Veteran's blood test results in service, and he was not given followup examinations after his hospital discharge.  However, he has not explained or identified the inconsistencies in the blood test results or how a lack of follow-up examinations is indicative that he continued to have syphilis.  His statement that some patients may have a false negative is mere speculation in the Veteran's case.

Dr. Rice also stated that he also reviewed lay statements regarding the Veteran's history of hallucinations, personality chance, affected speech, impaired judgement, delusions, memory loss, difficulty walking, urinary infection and a stroke.  He opined that, based on the statements of the appellant and her daughters, the Veteran's described symptoms are consistent with someone who with progressive neurosyphilis.  The Veteran's children have submitted statements that the Veteran was physically abusive, cruel, would cry, was depressed that he could not come home for his mother's funeral due to his service, and would get drunk.  One of his daughters stated that the Veteran "did act out and act cruel at times, but being young I thought it's because of his drinking alcohol.  My father had this ego problem when he was out of control thinking nobody could beat him and he would take his frustration out on his family" but he was a "great provider and hard worker."  Dr. Rice failed to adequately discuss the Veteran's alcohol drinking problem and how this could relate to his alleged symptoms.   

Dr. Rice also stated as follows"

What should jump out at anyone reading [the VA] documents is that [the Veteran] entered [the VA hospital] with a urinary infection and at death exhibited the same infection.  It is evident to me that the procedures listed were either never applied or his records were mixed with another Veteran.  Knowing the history of the syphilis trials conducted at Tuskegee, I am more inclined to believe that, as an indigent, Black farmer, who had suffered a cerebral spinal stroke and was unable to speak for himself, the procedures were withheld for cost savings.

The Board once again disagrees with Dr. Rice's interpretation of the VA medical records.  The VA records do not reflect that the Veteran entered the VA hospital with a urinary infection.  The record reflects that the Veteran entered the hospital in November 1976 after having had a stroke.  His white blood count was 11 to 12;  CBC with differential count was normal.  While hospitalized, he had another stroke and became bedridden.  On January 11, 1977, he developed a low grade fever.  At that time, a urine culture was collected and sent for bacterial examination and it was revealed that the Veteran had a urinary tract infection.  At that time, he had a white blood cell count of 21, 000.  He had Litrobacter, Proteus, and Staphylococcus bacteria in his system.  Thus, the record contemporaneous to hospitalization reflects that he had a definite change in condition during his 75 inpatient days. 

In addition, Dr. Rice's opinion that the noted testing of the Veteran was not actually performed has no supporting basis and is pure speculation.  The Board acknowledges Dr. Rice's reference to the Tuskegee syphilis experiment (which was between 1932 and 1972); however, that was an experiment performed on individuals who were not informed that they had syphilis and were not treated for such.  The appellant contends that the Veteran was told that he had syphilis in the years after service, and that he was treated for such.  There is simply no basis in fact to find that the VA doctors in 1976 and 1977 would have stated that they performed tests and not actually performed them, and then fabricated the results for "cost savings."

Dr. Rice's assertion that the Veteran's records were "mixed" up with another patient has no supporting basis in the record.

Dr. Rice did not provide any clinical evidence contemporaneous to the Veteran's post service lifetime that the Veteran had tertiary syphilis post service.  Dr. Rice actually noted that there was no CT evidence to support such.  His opinion that the Veteran had tertiary syphilis is based on the lay statements that the Veteran had syphilis after service, was treated for syphilis after service, and suffered from a number of symptoms which could be related to syphilis.  All such statements were made decades after the Veteran's death and for the purposes of obtaining VA compensation benefits.  The Board finds that the STRs and VA records , which are contemporaneous to treatment, are more credible than the lay statements made years later for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) 

Numerous written articles have been associated with the claims file.  A portion of a treatise or dictionary on sexually transmitted disease reflects that "about 1/3 of untreated people develop late syphilis, though sometimes not until many years after the initial infection."  This is not relevant to the Veteran because he had treatment within approximately one month after initial infection.

An article from the United States Army Medical Department Office of Medical History reflects that in 1941, an 18 month course of treatment was prescribed and Marpharsen (oxophenarsine hydrochloride) was recommended for treatment of syphilis, and that the course of treatment was later reduced to six months; however, this is not relevant to the Veteran because he contracted syphilis in December 1942 and was treated with sulfathiazole and antibiotic therapy in 1943.  It also notes that in June 1943, the Subcommittee on Venereal Diseases recommended a five day intravenous drip technique for early syphilis.  The article also discusses neurosyphilis; however, the Veteran was not diagnosed with neurosyphilis in service or post service during his lifetime.  Notably, the Veteran was treated with a five day course of medication in January 1943.

An article on Syphilis Test Accuracy states that the Rapid Plasma Reagin (RPR) is a blood screening test which detects antibodies that are present if someone has syphilis.  It notes that normally a negative RPR test results means that a person does not have syphilis; however, the test is most sensitive during the middle states of the disease, and may have negative results in the beginning or late stages.

An article from the Journal of Infectious Diseases reflects that individuals with syphilis may have cerebrospinal fluid abnormalities; however, this is not relevant to the Veteran because he did not have an abnormal cerebrospinal fluid in 1976.

An article on "ethical considerations of Human Research: Syphilis Experiments and Denial of Drug Therapy" is associated with the claims but is not probative as the Veteran was treated for syphilis in service.

An article from WebMD on syphilis tests reflects that tests used to screen for syphilis include the Venereal Disease Research Laboratory (VDRL) test and the RPR test. 

Excerpts from an article from the Centers for Disease Control and Prevention also discuss testing methods for determining if someone has syphilis.

An article on neurosyphilis discusses the effectiveness of penicillin.  An article on diagnosis and Management of Syphilis reflects that tertiary syphilis can manifest years after infection as gummatous disease, cardiovascular, or central nervous system involvement, and that neurosyphilis can develop in any stage of syphilis.  An article on syphilitic pneumonia is also of record.

In sum the articles reflect that left untreated, syphilis can become tertiary syphilis years after infection, and that some laboratory results may be false negatives or false positives.  However, the Veteran was treated in service.  Moreover, the Board finds that the evidence of record, as a whole, does not support a finding that the Veteran had a false negative result, a false positive result, or tertiary syphilis.  The results of several tests done on hospital admission in 1976 are against a finding of syphilis; Dr. Rice's opinion that these are false results is speculation. 

The claims file includes a June 2014 VA opinion.  The clinician opined, in pertinent part, as follow: 

Veteran contracted syphilis in 1943 and was treated.  There is no documentation of tertiary syphilis.  Tertiary syphilis is a condition in patients who are not treated for syphilis, but his service records document he was treated for his syphilis.  His widow alleges he was also treated after service for his syphilis, but this is not documented, but if it were documented it would also decrease the possibility of tertiary syphilis.  Syphilis is caused by a specific organism.  It does not cause urinary tract infections.  He did have bacterial urinary tract infections at the time of his death.  Syphilis is not a bacteria, and is not one of the bacteria he had at the time of his death.  There is a letter from an outside [Dr. Rice], who alleges veteran had tertiary syphilis and that syphilis caused his infections, but there is no documentation this M.D. examined the patient and no documentation of tertiary syphilis other than this M.D. anecdotal notations that he has treated plenty of older patients with tertiary syphilis and this sounds like it, which is insufficient for any medical judgement.  [The Veteran] was specifically tested for syphilis with an RPR during his final admission, with a normal, negative result.  His cerebral spinal fluid did not show an abnormality.  Veteran died of several strokes.  He also had bronchopneumonia, urinary tract infection, and advanced age.  There is no documentation of tertiary syphilis or that his history of syphilis caused his death or urinary tract infections at this death 

A September 2014 VA report reflects the opinion of the clinician, in pertinent part, as follows:

The service treatment records document that the veteran was diagnosed with primary syphilis. The diagnosis was made in 1943 with positive serology and dark field examination. The veteran was treated. Hospital records from the Tuskegee AL VA document that the veteran was admitted on 11/3/1976 for shaking spells affecting the right arm and leg, falling, and inability to stand up. The veteran also complained of vertigo and headache. Physical exam on admission documented dysarthria, out turning of the right eye, mild decrease in the left nasolabial fold,. Neurological exam was abnormal with impaired finger to nose on the right, impaired heel to shin test on the right, ataxic gait, impaired rapid hand movements. RPR on admission was negative. Spinal tap was performed and the cell count was WNL. Spinal fluid culture was negative. The veteran had a normal EEG. He was diagnosed with a cerebral vascular accident. During the hospital course the veteran suffered a second CVA (stroke) that resulted in quadriparesis and he became bed ridden. The veteran then developed fever. A chest x-ray showed bronchopneumonia. The white blood cell count was also elevated. The lung exam was abnormal as well. The veteran was also found to have evidence of a urinary tract infection. The veteran's condition declined and he began to have respiratory distress. He was intubated and transferred to the ICU. He had cessation of vital signs and he was pronounced dead. The most likely cause of the veteran's death was respiratory and cardiac arrest due to the pneumonia. He developed the pneumonia due to his compromised state following his second stroke. The urinary tract infection was not caused by the organism that causes syphilis. The urine culture grew gram negative bacteria. The organism that causes syphilis is a spirochete. It is unlikely that the veteran had tertiary syphilis. He had a negative RPR on hospital admission and his spinal fluid lab results were not compatible with tertiary neurosyphilis. The veteran initially was diagnosed in 1943 with primary syphilis. . . . . The veteran had a history of drinking (ETOH intake) so that the previously reported CNS findings could have been due to the alcoholic encephalopathy. 

The Board acknowledges that the clinician also stated that the Veteran had been treated with penicillin in service; the STRs reflect that he was treated with sulfathiazole and antibiotic therapy.  Nonetheless, the Board finds that the opinion is still probative as the important factors are that the Veteran was treated medically in service, and that his test results were negative for syphilis just prior to his death. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  ). 

The Board finds that that the VA opinions are the most probative opinions of record.  They are supported by the Veteran's STRs and laboratory findings in service and post service.  

In sum, the most probative clinical evidence of record is against a finding that the Veteran's cause of death was causally related to, or substantially contributed by, active service or a service-connected disability.  The appellant and other family members have not been shown to have the experience, training, or education necessary to make an etiology opinion as to the cause of the Veteran's death.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the causes and effects of syphilis, a stroke, and the other diseases which the Veteran suffered at the time of his death.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board appreciates the Veteran's honorable service and sacrifices.  The Board is also sympathetic to the appellant's situation as a widow; however, the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


